DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/28/2022, with respect to independent claims, as amended, have been fully considered and are persuasive.  

Terminal Disclaimer
The terminal disclaimer filed on 6/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/635,050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

For Independent claim 1, 
Prior art has been found to teach “A master communication device comprising: an improved inter integrated circuitry configured to communicate with a slave communication device via a bus, the master communication device controlling the communication between the slave communication device and the master communication device, and detect an error; and a camera control interface configured to communicate with the improved inter integrated circuitry, read and write data in accordance with an index, receive a notification from the improved inter integrated circuitry,  []";
Since, no prior art was found to teach: ”the notification being indicative of the error detected by the improved inter integrated circuitry, and clear the index based on the notification” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 4, 
Prior art has been found to teach “A slave communication device comprising: an improved inter integrated circuitry configured to communicate with a master communication device via a bus, the master communication device controlling communication between the slave communication device and the master communication device; and a camera control interface configured to communicate with the improved inter integrated circuitry, read and write data in accordance with an index, receive a request to access the index for a read operation from the master communication device, determine a status of the index based on the request from the master communication device, control the improved inter integrated circuitry to detect an occurrence of an error, clear the index based on the occurrence of the error, detect a signal from the master communication device while the index is clear, ignore data from the master communication device until a start condition or a restart condition is received in response to detecting the signal from the master communication device while the index is clear, and  [] ";
Since, no prior art was found to teach: ”control the improved inter integrated circuitry to communicate a NACK response to the master communication device in response to detecting the signal from the master communication device while the index is clear” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claims 10 and 19, the claims recite essentially similar limitations as in claim 1;
For Independent claim 20, the claims recite essentially similar limitations as in claim 4;

For dependent claims 2-3, 5-9, and 11-18, the claims are allowed due to their dependency on allowable independent claims 1, 4, and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Foust et al. (US 2018/0181531 A1) teaches master slave bus communication but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114